Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-9, 12-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 12, the prior art of record consists primarily of Kim (US 2015/0250368) and De Soto (US 2010/0024156).   These references are applicable as described in the previous office action.  Specifically, Kim discloses a vacuum with a pad on the bottom surface.  The pad has a portion that wraps into the interior surface of the vacuum tray.  Kim fails to disclose the filter connected to a sealing surface and at least partially covering the first opening.  Since the filter is also connected to the pad, it is not possible for the filter to be spaced apart from the pad.  The second primary reference DeSoto discloses a vacuum with a pad and a filter at separate locations.  The setup of De Soto is different than the instant invention since the first opening of Desoto is relatively small compared to the relatively large opening of De Soto.  In the instant application the first opening is relatively large in comparison to the second opening.  As such DeSoto fails to disclose a filter width that is greater than the second opening width.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-9, 13-20, and 23 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            

/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723